Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing TIAA SEPARATE ACCOUNT VA-1 SUPPLEMENT NO. 1 dated August 7, 2007 to the Statement of Additional Information (SAI) dated May 1, 2007 RESIGNATION OF OFFICERS Frances Nolan and Susan S. Kozik have each resigned from their respective positions as Executive Vice President of TIAA Separate Account VA-1. Consequently, Ms. Nolan and Ms. Kozik should be removed from the list of officers on pages B-10 and B-11 of the SAI. A11468 8/07
